Response to Amendment

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment and response received June 22, 2021.  Claim 16 was amended.  Claim 31 was added.  Claims 1-15 are canceled claims.  Claims 16-31 are pending. 
The objection to claim 16 set forth in the last office action is withdrawn due to the amendment of claim 16.
The rejection of claims 16-24 and 26 under 35 U.S.C. 102(a)(1) as being anticipated by Itoi (US 2014/0142301 A1) is withdrawn in view of the remarks filed June 22, 2021.
The rejection of claims 16-24 and 26-30 under 35 U.S.C. 103 as being unpatentable over Itoi (US 2014/0142301 A1) is withdrawn in view of the remarks filed June 22, 2021.
The rejection of claim 25 under 35 U.S.C. 103 as being unpatentable over Itoi (US 2014/0142301 A1) in view of Sugita (US 2012/0085997) is withdrawn in view of the remarks filed June 22, 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Note:  Dependent claims are included in the rejection based upon their dependence upon a rejected claim.
Claim 16 recites the word “preferably” in the limitations describing Rx, R and R1.  The word “preferably” renders the claim indefinite, because it is unclear whether the limitation(s) following the word are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-24, 27, and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Kim et al. (WO 2015/105315 A1 where English equivalent patent family document US 2016/0351826 has been used as the translation.  Citations below are to the USPGPUB document. WO ‘315 is listed on the 05/06/2021 I.D.S.)
Kim et al. teaches azacarbazole derivatives of Formula 1 for an organic light emitting device (see title and abstract):

    PNG
    media_image1.png
    208
    395
    media_image1.png
    Greyscale
(see par. 10 of US ‘826 document).
At least one exemplified compound of Formula 1 is “d-43: (see page 118 of US ‘826 document):

    PNG
    media_image2.png
    162
    312
    media_image2.png
    Greyscale
.
The “d-3” compound meets the requirements of instant formula (1) where q and p are each zero, Ar1 is an aromatic phenyl group, and one Rx is aromatic group and one Rx is an aromatic group substituted by a heteroaromatic group.
	Regarding claim 17, the group of d-43 corresponds to instant formula (3).
	Regarding claim 18, d-43 corresponds to instant formula (3-1).
	Regarding claim 19, d-43 corresponds to instant (3-1a).
	Regarding claim 20, the corresponding instant Ar1 in d-43 is benzene.
	Regarding claim 21, no Ars is required as n and q may be zero. 
	Regarding claim 22, in d-43 one corresponding instant Rx is aromatic group and one corresponding instant Rx is an aromatic group substituted by a heteroaromatic group.
	Regarding claim 23, in d-43 one corresponding instant Rx is aromatic group (benzene) and one corresponding instant Rx is an aromatic group (biphenyl) substituted by a heteroaromatic group.
P is not required as p may be zero.
	Regarding claim 27, a compound d-23 is formed by the required coupling reaction for an Ar1 group (see WO ‘315 document at top of page 205):

    PNG
    media_image3.png
    213
    384
    media_image3.png
    Greyscale
.  Regarding claim 28, the compound d-23 is in solution after being synthesized (see par. 470).

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25, 26, 29, 30, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2015/105315 where English equivalent patent family document US 2016/0351826 has been used as the translation.  Citations below are to the USPGPUB document.)
WO ‘315 is relied upon as set forth above.
While it is not seen where WO ‘315 sets forth examples of compounds and/or devices having the limitations of claims 25, 26, 29, 30 and 31, WO ‘315 teaches the compounds and devices may include the requirements.

    PNG
    media_image1.png
    208
    395
    media_image1.png
    Greyscale

may include groups such as quinoline, pyridine, and triazine (see page 11 of US ‘826) and carbazole, dibenzofuran or dibenzothiophene (see par. 101 and 103 on page 12 of US ‘826).
Regarding claims 29 and 30, Formula 1 compounds may be used in a light emitting device as a host in an emission layer (see claims 11-12, page 376).
Regarding claim 31 and at least instant compound I-5, in Formula 1 of the reference, R2 may be phenyl (see par. 73, 76) and R3 may be carbazolyl (see par. 82), L3 may be phenylene (see par. 12, 63),  and X1 may be N-[(L1)a1-(R1)b1] (see par. 44) where R1 is phenyl (see par. 47, 76).
Given the teachings of the reference, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare material according to the reference and use the material in a light emitting device wherein the resultant compound and material would also meet the limitations of the instant claims.  One would expect to achieve an operational device within the disclosure of Kim et al. with a predictable result and a reasonable expectation of success.



Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523.  The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAWN L GARRETT/Primary Examiner, Art Unit 1786